         Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    OPEN SOCIETY JUSTICE INITIATIVE, DIANE
    MARIE AMANN, MILENA STERIO, MARGARET
    deGUZMAN, and GABOR RONA,
                                Plaintiffs,

                                -v.-

    DONALD J. TRUMP, President of the United States,                   20 Civ. 8121 (KPF)
    MICHAEL R. POMPEO, Secretary of State, UNITED
    STATES DEPARTMENT OF THE TREASURY,                              OPINION AND ORDER
    STEVEN T. MNUCHIN, Secretary of the Treasury,
    UNITED STATES DEPARTMENT OF JUSTICE,
    JEFFREY A. ROSEN, Acting United States Attorney
    General, OFFICE OF FOREIGN ASSETS CONTROL,
    and ANDREA M. GACKI, Director of the Office of
    Foreign Assets Control,
                                Defendants.

KATHERINE POLK FAILLA, District Judge: 1

        On June 11, 2020, Defendant Donald J. Trump, in his official capacity

as President of the United States, issued Executive Order 13,928, Blocking

Property of Certain Persons Associated with the International Criminal Court (the

“Executive Order” or the “Order”), and initial implementing regulations, 31

C.F.R. pt. 520 (the “Regulations”), purporting to exercise authority granted by

the International Economic Emergency Powers Act (“IEEPA”), 50 U.S.C.

§§ 1701-1708. Under the Order and the Regulations, designated persons




1       When a party in an official capacity resigns or otherwise ceases to hold office while the
        action is pending, the officer’s successor is automatically substituted as a party,
        regardless of the party’s failure to so move or to amend the caption; the Court may also
        order such substitution at any time. Fed. R. Civ. P. 25(d); see also Williams v. Annucci,
        895 F.3d 180, 187 (2d Cir. 2018); Tanvir v. Tanzin, 894 F.3d 449, 459 n.7 (2d Cir.
        2018). The Clerk of Court is therefore directed to substitute Jeffrey A. Rosen for
        Defendant William P. Barr.
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 2 of 34




associated with the International Criminal Court (“ICC”) are subject to

economic sanctions, and both designated persons and those who conduct

certain types of prohibited interactions with designated persons may be subject

to IEEPA’s civil and criminal penalties for violations.

      On October 1, 2020, Plaintiffs — a public interest law center and four

law professors who previously have worked with two designated persons and

other ICC personnel, and who desire to continue doing so but for the Executive

Order — brought this action to challenge the lawfulness of the Order and the

Regulations. In brief, Plaintiffs allege that the Order and the Regulations

violate Plaintiffs’ rights under the First and Fifth Amendments to the United

States Constitution and are ultra vires under IEEPA. They seek declaratory

relief as well as injunctive relief barring Defendants from enforcing IEEPA’s civil

and criminal penalties against them or designating them under the Order.

      Presently before the Court is Plaintiffs’ Motion for a Preliminary

Injunction, which motion was filed November 3, 2020. (Dkt. #41-48).

Defendants filed their opposition on November 9, 2020 (Dkt. #51-52); Plaintiffs

filed their reply on November 23, 2020 (Dkt. #53). For the reasons stated

below, the Court grants Plaintiffs’ motion in part.




                                         2
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 3 of 34




                                      BACKGROUND 2

A.    The International Criminal Court

      The ICC is a permanent international court, based in The Hague, The

Netherlands. (Compl. ¶ 23). It was created by a treaty, the Rome Statute of

the International Criminal Court (the “Rome Statute”), to which 123 countries

are currently States Parties. (Id.). The United States is not a party. (See Jude

Opp. Decl., Ex. A). The ICC may exercise jurisdiction over the investigation

and prosecution of individuals accused of serious international crimes,

including war crimes, crimes against humanity, and genocide. (Compl. ¶ 24).

States that ratify or accede to the Rome Statute consent to the ICC’s

investigation, prosecution, and punishment of international crimes within the

ICC’s jurisdiction that are alleged to have occurred on States Parties’ territories

or by their nationals. (Id. at ¶ 25). The ICC may also investigate and prosecute

international crimes falling under its jurisdiction where the United Nations

Security Council refers the matter to the ICC. (Id. at ¶ 26). The ICC has no

independent enforcement power, but rather relies upon States Parties to arrest

individuals who are subject to the arrest warrants it issues. (Id. at ¶ 27).



2     The facts in this Opinion are drawn primarily from Plaintiffs’ Complaint (the
      “Complaint” or “Compl.” (Dkt. #1)), which is the operative pleading in this case; as well
      as the Declaration of James A. Goldston (“Goldston Decl.” (Dkt. #43)) and its attached
      exhibit; the Declaration of Diane Marie Amann (“Amann Decl.” (Dkt. #44)); the
      Declaration of Milena Sterio (“Sterio Decl.” (Dkt. #45)); the Declaration of Margaret
      deGuzman (“deGuzman Decl.” (Dkt. #46)); the Declaration of Gabor Rona (“Rona Decl.”
      (Dkt. #47)); the Declaration of Nicholas M. Renzler (“Renzler Decl.” (Dkt. #48)) and its
      attached exhibits; and the Opposition Declaration of Jennifer Jude (“Jude Opp. Decl.”
      (Dkt. #52)) and its attached exhibits.
      For ease of reference, the Court refers to Plaintiffs’ opening brief as “Pl. Br.” (Dkt. #42);
      Defendants’ opposition brief as “Def. Opp.” (Dkt. #51); and Plaintiffs’ reply brief as “Pl.
      Reply” (Dkt. #53).

                                                 3
          Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 4 of 34




      The Office of the Prosecutor is one of four “organs” that comprise the

ICC, and it is responsible for examining alleged international crimes that fall

within the ICC’s jurisdiction, carrying out investigations of those crimes, and

prosecuting individuals who are allegedly responsible for those crimes. (Compl.

¶ 28). Ms. Fatou Bensouda has served as the Prosecutor of the ICC and the

head of the Office of the Prosecutor since 2012, after her election to that

position by the States Parties. (Id. at ¶ 29). Mr. Phakiso Mochochoko has

served as head of the Office of the Prosecutor’s Jurisdiction, Complementarity

and Cooperation Division since 2011. (Id. at ¶ 30).

      In March 2020, Ms. Bensouda received authorization through the ICC’s

internal processes to open an investigation into certain crimes allegedly

committed in Afghanistan, a State Party. (Compl. ¶ 31(o)). The investigation

encompasses crimes committed since 2003, including crimes allegedly

committed by the Taliban, Afghan security forces, and U.S. and allied

personnel, both in Afghanistan and in the territory of other States Parties. (Id.;

see also Renzler Decl., Ex. 7). The United States objects to such attempts to

assert ICC jurisdiction over U.S. and allied personnel. (See Jude Opp. Decl.,

Ex. A).

B.    The International Emergency Economic Powers Act

      IEEPA grants the President certain powers once the President has

declared a national emergency with respect to “any unusual and extraordinary

threat, which has its source in whole or substantial part outside the United

States, to the national security, foreign policy, or economy of the United


                                         4
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 5 of 34




States.” 50 U.S.C. § 1701(a). When the President has declared such an

emergency, the President may “block …, regulate, … prevent or prohibit, any

acquisition, … use, transfer, … dealing in, or exercising any right, power or

privilege with respect to, or transactions involving, any property in which any

foreign country or a national thereof has any interest by any person, or with

respect to any property, subject to the jurisdiction of the United States.” Id.

§ 1702(a)(1)(B). However, the President may not “regulate or prohibit, directly

or indirectly … any postal, telegraphic, telephonic, or other personal

communication, which does not involve a transfer of anything of value,” or the

importation or exportation of “any information or informational materials.” Id.

§ 1702(b)(1) & (3).

      The President may exercise this authority under IEEPA by issuing an

executive order forbidding the dealing in property or interests in property of

certain persons, and authorizing federal agencies to “designate” those persons

subject to such proscriptions. (Compl. ¶ 60). Designation results in the

designated person’s inclusion on the Specially Designated Nationals List

maintained by the Office of Foreign Assets Control (“OFAC”) in the Department

of the Treasury. (Id. at ¶ 61). Orders issued pursuant to IEEPA forbid

“deal[ing] in” a designated person’s “property or interests in property,” a

prohibition that OFAC has interpreted broadly such that virtually any

economic interaction with a designated person is forbidden. (Id. at ¶ 62).

      Those who violate an order issued under IEEPA are subject to a civil

penalty of the greater of $307,922 or twice the value of the blocked transaction.


                                         5
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 6 of 34




See 50 U.S.C. § 1705(a)-(b); 31 C.F.R. § 520.701; 85 Fed. Reg. 19884-02

(2020). When determining whether to issue a civil penalty, OFAC follows a set

process outlined in the agency’s regulations. See generally 31 C.F.R. pt. 501,

App. A, Economic Sanctions Enforcement Guidelines. Those who commit,

attempt to commit, or conspire to commit a willful violation are also subject to

criminal fines of up to $1,000,000 and, if a natural person, up to 20 years’

imprisonment. 50 U.S.C. § 1705(c). Of potential significance to the instant

motion, being subjected to the enforcement of IEEPA’s civil and criminal

penalties is separate and distinct from being designated a sanctioned person

under IEEPA. (Compl. ¶ 64).

C.    Executive Order 13,928 and Its Implementing Regulations

      The Executive Order issued June 11, 2020, purports to implement

authority granted to the President by IEEPA. See Executive Order 13,928. The

Order declares a national emergency with respect to “any attempt by the ICC to

investigate, arrest, detain, or prosecute any United States personnel without

the consent of the United States, or of personnel of countries that are United

States allies and who are not parties to the Rome Statute or have not otherwise

consented to ICC jurisdiction.” Id.

      Section 1(a)(i) of the Executive Order blocks and restricts transfer of the

property and interests in property that are in the United States, or that come

within the possession or control of any United States person, of:

            any foreign person determined by the Secretary of State,
            in consultation with the Secretary of the Treasury and
            the Attorney General:


                                         6
        Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 7 of 34




      [i]     to have directly engaged in any effort by the ICC to
              investigate, arrest, detain, or prosecute any United
              States personnel without the consent of the United
              States;

      [ii]    to have directly engaged in any effort by the ICC to
              investigate, arrest, detain, or prosecute any personnel
              of a country that is an ally of the United States without
              the consent of that country’s government;

      [iii]   to have materially assisted, sponsored, or provided
              financial, material, or technological support for, or
              goods or services to or in support of, any activity
              described in subsection (a)(i)(A) or (a)(i)(B) of this section
              or any person whose property and interests in property
              are blocked pursuant to this order; or

      [iv]    to be owned or controlled by, or to have acted or
              purported to act for or on behalf of, directly or indirectly,
              any person whose property and interests in property are
              blocked pursuant to this order.

Executive Order § 1(a)(i). Section 3 of the Order specifies that this prohibition

includes “the making of any contribution or provision of funds, goods, or

services by, to, or for the benefit of any person” designated pursuant to the

Order. Id. § 3(a). The Regulations, issued on September 30, 2020, define

“interest” as “an interest of any nature whatsoever, direct or indirect,” 31

C.F.R. § 520.310, and “property or interests in property” to include “services of

any nature whatsoever,” id. § 520.310.

      On September 2, 2020, Defendant Michael R. Pompeo, in his capacity as

Secretary of State, designated Ms. Bensouda and Mr. Mochochoko as foreign

persons subject to the sanctions and visa restrictions provided for by the

Executive Order. (Compl. ¶¶ 82-85; see also Renzler Decl., Ex. 9). As a result,

“foreign” persons who engage in prohibited interactions with Ms. Bensouda and



                                            7
        Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 8 of 34




Mr. Mochochoko may be subject to both designation under Section 1(a)(i) of the

Order and enforcement of IEEPA’s civil and criminal penalties. (Compl. ¶ 71).

Non-“foreign” persons are not subject to designation but may be subject to

enforcement of IEEPA’s penalties. See Executive Order § 1(a)(i); 31 C.F.R.

§ 520.701. (See also Pl. Br. 9).

D.    Plaintiffs

      1.     Open Society Justice Initiative

      Plaintiff Open Society Justice Initiative (“OSJI”) is a public interest law

center dedicated to upholding human rights and the rule of law through

litigation, advocacy, research, and technical assistance. (Goldston Decl. ¶ 2).

OSJI is a tax-exempt, non-partisan, not-for-profit organization headquartered

in New York, New York, and undertakes legal work in a range of thematic

areas, including international justice, in a variety of locations outside the

United States. (Compl. ¶ 8; Goldston Decl. ¶ 2). Prior to the Executive Order

Plaintiff OSJI (i) provided assistance to the ICC Office of the Prosecutor on how

it might use emerging technologies to analyze evidence of international crimes,

including by bringing together experts in the fields of information technology

and forensics with staff from the Office of the Prosecutor and supporting the

establishment and operationalization of a technical advisory board (Goldston

Decl. ¶ 3); (ii) met with staff from the Office of the Prosecutor to assist in

improving the ICC’s communications with a view to strengthening its

effectiveness and public support (id. at ¶ 4); (iii) co-organized an online

workshop, attended by staff of the Office of the Prosecutor, that addressed


                                          8
         Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 9 of 34




strategies for improving the performance of the Office of the Prosecutor,

including with respect to investigations and prosecutions (id. at ¶ 5); and

(iv) met with the Office of the Prosecutor approximately five to fifteen times per

year, including two to four calls or meetings per year with Ms. Bensouda (id. at

¶ 6).

        As a result of the Executive Order and the designation of Ms. Bensouda

and Mr. Mochochoko, OSJI has stopped initiating or accepting meetings with

Ms. Bensouda, Mr. Mochochoko, or anyone operating directly under their

control or acting for them or on their behalf, and has refrained from attending

any meeting where such persons are present when attendance could lead to a

substantial exchange with them. (Goldston Decl. ¶ 8). OSJI has also limited

its participation in an ongoing ICC review process addressing activities that

pertain to the Office of the Prosecutor, and has refrained from training civil

society groups on matters related to ICC investigations in a number of

countries. (Id.).

        2.   Diane Marie Amann

        Plaintiff Diane Marie Amann is the Emily and Ernest Woodruff Chair in

International Law and Faculty Co-Director of the Dean Rusk International Law

Center at the University of Georgia School of Law. (Amann Decl. ¶ 2). She is a

citizen of the United States and Ireland. (Id. at ¶ 4). In 2012, she was

appointed Special Adviser to the Prosecutor of the International Criminal Court

on Children in and affected by Armed Conflict. (Id. at ¶ 5). In that capacity,

Plaintiff Amann assisted in the preparation of the Office of the Prosecutor’s


                                         9
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 10 of 34




Policy on Children. (Id. at ¶ 6). Since 2012, Plaintiff Amann provided the

Office of the Prosecutor, including Ms. Bensouda, with education, advice,

training, and other assistance on matters relating to children and armed

conflict. (Id.). As a result of the Executive Order and the designation of Ms.

Bensouda and Mr. Mochochoko, Plaintiff Amann has stopped advising Ms.

Bensouda and the Office of the Prosecutor on matters related to crimes against

and affecting children. (Id. at ¶¶ 7-8).

      3.    Milena Sterio

      Plaintiff Milena Sterio is the Charles R. Emrick Jr.-Calfee Halter &

Griswold Professor of Law at the Cleveland-Marshall College of Law. (Sterio

Decl. ¶ 2). She is a citizen of the United States and Serbia. (Id. at ¶ 4).

Plaintiff Sterio has (i) directed student research concerning the investigation

and prosecution of international crimes, including the ICC’s investigation into

the situation in Darfur, which she submitted to the Office of the Prosecutor;

(ii) submitted an amicus curiae brief to the ICC; and (iii) delivered presentations

attended by Office of the Prosecutor staff, which presentations she intended to

provide education, advice, training, and assistance to the Office of the

Prosecutor, including to Ms. Bensouda and Mr. Mochochoko. (Id. at ¶¶ 5-6).

As a result of the Executive Order and the designation of Ms. Bensouda and

Mr. Mochochoko, Plaintiff Sterio has abandoned plans to continue supervising

student research that would otherwise be provided to the Office of the

Prosecutor; has refrained from contacting the Office of the Prosecutor to

determine supervision topics for her students; and has decided not to submit


                                           10
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 11 of 34




further amicus curiae briefs supportive of the Office of the Prosecutor to the

ICC. (Id. at ¶¶ 7-8).

      4.     Margaret deGuzman

      Plaintiff deGuzman is a James E. Beasley Professor of Law and Co-

Director of the Institute for International Law and Public Policy at Temple

University’s Beasley School of Law. (deGuzman Decl. ¶ 2). She is a citizen of

the United States and Canada. (Id. at ¶ 4). Prior to the Executive Order,

Plaintiff deGuzman submitted to the ICC amicus curiae briefs supportive of

positions advanced by the Office of the Prosecutor, including a brief regarding

the prosecution of former Sudanese President Omar Al Bashir. (Id. at ¶ 5). In

addition, Plaintiff deGuzman gave presentations at the ICC and to staff of the

Office of the Prosecutor on issues including case selection and prosecutorial

discretion; and published academic works and made media appearances

supportive of the Office of the Prosecutor, including Ms. Bensouda and Mr.

Mochochoko, through which she intended to provide them with education,

advice, training, and otherwise to provide them with assistance. (Id. at ¶¶ 6-7).

As a result of the Executive Order and the designation of Ms. Bensouda and

Mr. Mochochoko, Plaintiff deGuzman has terminated her participation in the

drafting of an amicus curiae brief that supports positions adopted by the Office

of the Prosecutor, and also has discontinued plans to present her recently

published book to Office of the Prosecutor staff. (Id. at ¶¶ 8-9).




                                         11
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 12 of 34




      5.     Gabor Rona

      Plaintiff Rona is Professor of Practice at Cardozo School of Law and

Director of the Law and Armed Conflict Project at the Cardozo Law Institute in

Holocaust and Human Rights. (Rona Decl. ¶ 2). He is a citizen of the United

States and Hungary. (Id. at ¶ 4). Prior to the Executive Order, Plaintiff Rona

submitted an amicus curiae brief to the ICC in support of the position of the

Office of the Prosecutor, including Ms. Bensouda and Mr. Mochochoko, that

the ICC may exercise jurisdiction over alleged crimes committed in relation to

the situation in Afghanistan in cases where those crimes occurred in third

countries that are States Parties to the Rome Statute. (Id. at ¶ 5). As a result

of the Executive Order and the designation of Ms. Bensouda and Mr.

Mochochoko, Plaintiff Rona has decided not to submit further amicus curiae

briefs to the ICC. (Id. at ¶¶ 6-7).

E.    Plaintiffs’ Claims

      Plaintiffs’ Complaint raises four causes of action:

      (i)    The Executive Order and the Regulations violate the
             First Amendment by barring Plaintiffs from engaging in
             certain speech and advocacy to support the ICC, and by
             subjecting Plaintiffs to the prospect of civil or criminal
             sanctions, and designation, for engaging in that speech
             or advocacy. (Compl. ¶ 123).

      (ii)   The Executive Order’s terms “materially assisted,”
             “material … support,” and “services to or in support of”
             violate the Fifth Amendment because they provide no
             notice to Plaintiffs as to what acts are prohibited, and
             permit arbitrary enforcement of the Executive Order.
             The Executive Order’s term “foreign person” violates the
             Fifth Amendment because it provides no notice to
             Plaintiffs as to whether they could be subject to
             designation under the Executive Order and permits its


                                         12
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 13 of 34




              arbitrary enforcement. The Regulations violate the Fifth
              Amendment by failing to clarify the meaning of any of
              these terms. (Id. at ¶¶ 125-27).

      (iii)   The Executive Order is ultra vires because it regulates
              or prohibits, and authorizes Defendants to regulate or
              prohibit, acts that are exempt from regulation or
              prohibition under IEEPA. The Regulations are ultra
              vires because they regulate or prohibit acts that are
              exempt from regulation or prohibition under IEEPA. (Id.
              at ¶¶ 131-32).

      (iv)    In enacting and implementing the Executive Order and
              the Regulations, Defendants did not act in accordance
              with the First and Fifth Amendments to the U.S.
              Constitution, violated Plaintiffs’ constitutional rights
              under the First and Fifth Amendments, and exceeded
              their statutory authority under IEEPA. The Order and
              Regulations should therefore be set aside under the
              Administrative Procedure Act (the “APA”), 5 U.S.C.
              § 706(2)(A)-(C). (See id. at ¶¶ 133-34).

In their Motion for a Preliminary Injunction, Plaintiffs address their likelihood

of success only as to the first three claims; they do not argue their APA claim in

any detail. (See generally Pl. Br.; see also Pl. Reply 9 n.7 (stating in a footnote

that “[e]ven if the Court were to find there is no equitable ultra vires cause of

action, the Regulations, which were issued by OFAC, still should be found to

violate the Administrative Procedure Act,” but not elaborating on the argument

further)).

                                    DISCUSSION

A.    Legal Standards for a Preliminary Injunction

      A plaintiff seeking a preliminary injunction against a government entity

must establish that: (i) she “is likely to succeed on the merits”; (ii) she “is likely

to suffer irreparable harm in the absence of preliminary relief”; and (iii) “the


                                           13
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 14 of 34




balance of equities tips in [the plaintiff’s] favor, and that an injunction is in the

public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);

accord Yang v. Kosinski, 960 F.3d 119, 127 (2d Cir. 2020); see also New York v.

United States Dep’t of Homeland Sec., 969 F.3d 42, 58-59 (2d Cir. 2020)

(“Where, as here, the government is a party to the suit, the final two factors

[i.e., the balance of equities and the public interest] merge.” (internal citations

omitted)); Agudath Israel of Am. v. Cuomo, No. 20-3572, 2020 WL 7691715, at

*6 (2d Cir. Decl. 28, 2020) (“When ‘a preliminary injunction will affect

government action taken in the public interest pursuant to a statute or

regulatory scheme, the moving party must demonstrate [i] irreparable harm

absent injunctive relief, [ii] a likelihood of success on the merits, and [iii] public

interest weighing in favor of granting the injunction.’” (quoting Friends of the E.

Hampton Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 143 (2d Cir.

2016))); cf. New Hope Family Servs., Inc. v. Poole, 966 F.3d 145, 181 (2d Cir.

2020) (“Thus, ‘the dominant, if not the dispositive, factor’ in deciding whether

to grant a preliminary injunction in this case is New Hope’s ability to

demonstrate likely success on the merits of its Free Exercise and Free Speech

claims.” (quoting N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d

Cir. 2013))).

B.    Likelihood of Success on the Merits

      1.        Plaintiffs’ Claims Regarding Designation Are Not Ripe

      As an antecedent matter to whether Plaintiffs are likely to succeed on the

merits of their claims, Defendants argue that Plaintiffs’ claims regarding


                                           14
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 15 of 34




potential designation under the Executive Order are not ripe because “Plaintiffs

have presented no factual basis to believe that if they … were to engage in the

ICC-related activities described in the complaint, they are likely to be

designated and treated equivalently to the ICC’s Prosecutor … and one of her

senior team members.” (Def. Opp. 13). As a result, Defendants argue,

Plaintiffs cannot carry their burden of establishing standing as to that element

of their claims. (See id.). 3 In reply, Plaintiffs contend that their fears of

designation are credible and based on more than pure speculation, given

Defendant Pompeo’s statement that “[i]ndividuals and entities that continue to

support Prosecutor Bensouda and Mr. Mochochoko materially risk exposure to

sanctions.” (Pl. Reply 1 (quoting Jude Opp. Decl., Ex. D)).

      Ripeness is a justiciability requirement through which courts seek to

avoid the premature litigation of disputes. See Thomas v. Union Carbide Agr.

Prod. Co., 473 U.S. 568, 579-80 (1985). The ripeness doctrine is intended “to

prevent the courts … from entangling themselves in abstract disagreements

over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects

felt in a concrete way by the challenging parties.” Abbott Labs. v. Gardner, 387

U.S. 136, 148-49 (1967), overruled on other grounds, Califano v. Sanders, 430

U.S. 99, 105 (1977).




3     Defendants do not dispute the ripeness of Plaintiffs’ claims regarding potential
      enforcement of IEEPA’s criminal and civil penalties against them for violating the Order.
      (See Def. Opp. 12 n.5).

                                              15
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 16 of 34




      Here, the ripeness inquiry is the same as the analysis of whether

Plaintiffs have suffered an injury in fact for the purpose of establishing

standing. See Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157 n.5 (2014)

(“The doctrines of standing and ripeness ‘originate’ from the same Article III

limitation. … [T]he Article III standing and ripeness issues in this case ‘boil

down to the same question.’” (internal quotation marks and citations omitted)).

As the parties invoking federal jurisdiction, Plaintiffs bear the burden of

establishing standing. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). To establish an injury in fact, a plaintiff must show that she suffered

an injury that is “‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992)). A plaintiff cannot depend on future

injury for standing purposes if that injury will only arise “at some indefinite

future time,” see Lujan, 504 U.S. at 564 n.2; rather, the injury must be

“certainly impending,” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013).

In a pre-enforcement challenge, imminent injury can be established by a

plausible allegation of “an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a statute, [for which]

there exists a credible threat of prosecution thereunder.” Susan B. Anthony

List, 573 U.S. at 159 (quoting Babbitt v. Farm Workers, 442 U.S. 289, 298

(1979)).

      Plaintiffs’ concerns about possible designation under the Executive

Order — which requires a specific determination by the Secretary of State in


                                          16
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 17 of 34




consultation with the Secretary of the Treasury and the Attorney General, and

which is discretionary even when a foreign person clearly meets the specified

criteria — are not justified by more than speculation. To begin, it is not clear

whether any or all of Plaintiffs qualify as “foreign persons” subject to

designation, 4 a point which Plaintiffs emphasize in their discussion of their

Fifth Amendment vagueness claim. (See Pl. Br. 17-19). Furthermore,

Defendant Pompeo’s public statements notwithstanding, to date, no other

person besides Ms. Bensouda and Mr. Mochochoko has been designated under

the Executive Order — not Ms. Bensouda’s deputy, the heads of the other

Divisions of the Office of the Prosecutor, subordinate staff members in the

Office, or anyone outside the Office. (See OFAC, Specially Designated Nationals

and Blocked Persons List, available at https://www.treasury.gov/sdn (last

visited January 4, 2021)). And assuming Defendants are acting in good faith

when they intimate that Plaintiffs will not be subject to designation (see Def.

Opp. 13), the Court concludes that Plaintiffs do not face a credible threat that

the Order will imminently be enforced against them in this manner. See

Clapper, 568 U.S. at 412 (“Simply put, respondents can only speculate as to

how the Attorney General and the Director of National Intelligence will exercise

their discretion in determining which communications to target.”). Accordingly,

Plaintiffs are unlikely to establish standing and succeed on this element of

each of their claims.




4     The answer may be different for OSJI versus the individual Plaintiffs.

                                               17
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 18 of 34




      2.     Plaintiffs Are Likely to Succeed on Their First Amendment
             Claim to the Extent They Are Vulnerable to IEEPA Penalties

      The Court next considers Plaintiffs’ enforcement-based challenges.

Plaintiffs’ first cause of action alleges that “[t]he Executive Order and the

Regulations violate the First Amendment by barring Plaintiffs from engaging in

certain speech and advocacy to support the ICC, and by subjecting Plaintiffs to

the prospect of civil or criminal sanctions … for engaging in that speech or

advocacy.” (Compl. ¶ 123). Relief must be granted, they argue, because the

Order and the Regulations impose content-based and viewpoint-based

restrictions on Plaintiffs without adequate justification and tailoring. (See Pl.

Br. 11-15). Defendants respond that the Order and the Regulations are

content-neutral, but in any case are justified by “compelling” national security

and foreign affairs interests and narrowly tailored to the Government’s interest

in exerting leverage over Ms. Bensouda and Mr. Mochochoko and deterring

them from pursuing investigations and prosecutions of U.S. and allied

personnel. (See Def. Opp. 14-18). As detailed herein, Plaintiffs have the better

of the argument.

             a.    The Executive Order and the Regulations Restrict
                   Plaintiffs’ Speech

      Section 3 of the Executive Order specifies that its prohibition against

economic exchanges with sanctioned individuals includes the making “of any

contribution or provision of funds, goods, or services by, to, or for the benefit of

any” person designated pursuant to the Order. Executive Order § 3(a). The

Regulations further define “property or interests in property” to include


                                          18
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 19 of 34




“services of any nature whatsoever.” 31 C.F.R. § 520.310. Therefore, the Court

must determine whether Plaintiffs’ intended speech constitutes the “provision

of … goods, or services by, to, or for the benefit of” Ms. Bensouda and Mr.

Mochochoko, and if so, whether the Order’s and the Regulations’ restriction of

that speech is constitutionally permissible under the circumstances.

      To reiterate, the speech activities for which Plaintiffs are potentially

vulnerable to IEEPA penalties include participating in meetings with members

of the Office of the Prosecutor, including Ms. Bensouda and Mr. Mochochoko,

or others acting under their control or on their behalf; providing presentations,

advice, and training to benefit members of the Office of the Prosecutor;

conducting and supervising research in support of the Office of the Prosecutor;

and submitting amicus curiae briefs supportive of the Office of the Prosecutor.

(See Pl. Br. 9-10). The Court agrees with Plaintiffs that their desired conduct

likely qualifies as “services” that either directly or indirectly benefit Ms.

Bensouda or Mr. Mochochoko. Defendants concede this point when they

describe the “provision of ‘education, training, advice, and other forms of

assistance’” as “interactive services,” and the drafting of amicus curiae briefs as

“‘bespoke’ legal services.” (Def. Opp. 24-25). Thus, Plaintiffs are likely to

succeed in showing that their desired speech is prohibited by the Order and

the Regulations. 5


5     Defendants represent to the Court that, “absent facts that do not appear to apply here,
      such as that a brief was drafted at the specific request of and in coordination with Ms.
      Bensouda and/or Mr. Mochochoko, the submission of an amicus curiae brief to the ICC
      is not prohibited by the EO and Regulations regardless of the brief’s content.” (Def.
      Opp. 15). But the text of the Order and the Regulations does not plainly compel that
      interpretation. Amicus curiae briefs that express support for the actions and litigating

                                              19
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 20 of 34




             b.     The Restrictions Are Subject to Strict Scrutiny

      Plaintiffs argue that the Executive Order’s and the Regulations’

restriction of this speech is content-based and accordingly must be reviewed

under strict scrutiny. (See Pl. Br. 11-12). The restrictions are content-based,

Plaintiffs contend, because they treat speech activities differently depending on

whether they do or do not benefit designated individuals either directly or

indirectly. (See id.). If Plaintiffs speak in direct support of Ms. Bensouda or

Mr. Mochochoko or in ways that indirectly benefit them — for example by

providing advice on process improvements or substantive legal and factual

questions — Plaintiffs risk being penalized under IEEPA; if Plaintiffs speak in

opposition to Ms. Bensouda or Mr. Mochochoko or in ways that do not support

the projects and personnel they oversee, Plaintiffs face no such risk. (See id.).

Defendants respond that, “[o]n their face, these restrictions do not implicate

speech, and are content-neutral as they draw no distinction based on the

message or content of the funds, goods, or services provided.” (Def. Opp. 14).

      “Government regulation of speech is content based if a law applies to

particular speech because of the topic discussed or the idea or message

expressed.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015). “Some facial

distinctions based on a message are obvious, defining regulated speech by

particular subject matter, and others are more subtle, defining regulated



      positions of Ms. Bensouda and Mr. Mochochoko potentially benefit those individuals in
      cases before the ICC. That is true whether the briefs are initiated and authored entirely
      independently or instead drafted in coordination with the designated individuals.
      Accordingly, the Court considers amicus curiae briefs among those forms of speech the
      Order and the Regulations restrict.

                                              20
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 21 of 34




speech by its function or purpose.” Id. Here, Plaintiffs’ speech is restricted if,

and only if, it has the function or purpose of benefitting Ms. Bensouda or Mr.

Mochochoko. This is content-based restriction. Cf. Holder v. Humanitarian

Law Project, 561 U.S. 1, 27 (2010) (explaining that the material support to

terrorism statute regulates speech on the basis of its content because whether

the plaintiffs may speak to designated terrorist groups depends on whether

such speech imparts “specialized knowledge” or only “general or unspecialized

knowledge.”). Consequently, the Court will apply strict scrutiny. See id.; see

also Al Haramain Islamic Found., Inc. v. U.S. Dep’t of Treasury, 686 F.3d 965,

997 (2d Cir. 2012).

      Under the strict scrutiny framework, Defendants must “prove that the

restriction furthers a compelling interest and is narrowly tailored to achieve

that interest.” Reed, 576 U.S. at 171 (quoting Arizona Free Enter. Club’s

Freedom Club PAC v. Bennett, 564 U.S. 721, 734 (2011)). A law is not narrowly

tailored if a less restrictive alternative would serve the same interests. See

United States v. Playboy Entm’t Grp., 529 U.S. 803, 813 (2000).

      Defendants assert a compelling governmental interest in “protecting the

personnel of the United States and its allies from investigation, arrest,

detention, and prosecution by the ICC without the consent of the United States

or its allies.” (Def. Opp. 16 (citing Jude Opp. Decl., Ex. C, D)). Plaintiffs

accordingly focus on the restrictions’ ostensible failure to serve that interest in

a manner that complies with strict scrutiny, rather than the validity of the




                                          21
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 22 of 34




interest itself. (See Pl. Reply 4-6). 6 It is well-established that “[p]rotection of

the foreign policy of the United States is a governmental interest of great

importance.” Haig v. Agee, 453 U.S. 280, 307 (1981). And as a general rule,

the “evaluation of the facts by the Executive … is entitled to deference” when it

comes to “sensitive and weighty interests of national security and foreign

affairs.” Humanitarian Law Project, 561 U.S. at 33-34. The Court has been

provided no basis to doubt the weight of the Government’s interest or the

sincerity of its belief that the Executive Order and the Regulations are

necessary to serve that interest. Accordingly, the Court accepts the

Government’s claimed interest and moves on to the tailoring of the restrictions.

      Plaintiffs argue that the Executive Order and the Regulations are not

narrowly tailored because they sweep far more broadly than is necessary to

address the Government’s stated concern about the investigation and

prosecution by the ICC of U.S. and allied personnel. (See Pl. Br. 13-14). The

Order and the Regulations prohibit speech activities that benefit Ms. Bensouda

or Mr. Mochochoko in any way, regardless of whether there is a nexus between

that activity, or the benefit of that activity, and the Office of the Prosecutor’s

Afghanistan investigation. (See id. at 14). As a result, Plaintiffs believe they

are barred from providing advice to the Office of the Prosecutor on a range of

topics and from assisting with other ICC investigations and prosecutions,




6
      In their opening brief, Plaintiffs state in a conclusory manner that the Executive Order
      and the Regulations do not serve a compelling governmental interest, but they do not
      explain or provide any support for this position. (See Pl. Br. 13).


                                               22
        Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 23 of 34




including those for which the United States has previously expressed support.

(See id.).

       Defendants do not argue in response that the restrictions, as Plaintiffs

understand them, are not overinclusive, but instead insist that Plaintiffs are

wrong about how much speech the Executive Order and the Regulations

restrict. (See Def. Br. 18). In Defendants’ view, “[t]he prohibitions in the EO

and Regulations do not prevent Plaintiffs from providing assistance or other

services to the ICC or the Office of the Prosecutor (which have not been

designated) and Plaintiffs generally can assist on ICC investigations so long as

they do not transact with the two designated individuals.” (Id.). But it is

unclear to the Court how Plaintiffs could provide services to the Office of the

Prosecutor or to others involved in ICC investigations without indirectly

benefitting Ms. Bensouda, given that she is the head of the Office of the

Prosecutor and oversees the investigations Plaintiffs would support if able. As

a practical matter, the distinction Defendants attempt to draw between

supporting the Office of the Prosecutor and supporting Ms. Bensouda is

illusory.

       As a result, the restrictions prohibit or chill significantly more speech

than even Defendants seem to believe is necessary to achieve their end, i.e., to

obtain and exert leverage over Ms. Bensouda and Mr. Mochochoko so as to

induce them to desist from their investigation of U.S. and allied personnel. 7


7      Even if the Court applied intermediate scrutiny rather than strict scrutiny, Plaintiffs
       still would likely prevail because the Order and the Regulations burden substantially
       more speech than necessary. See Holder v. Humanitarian Law Project, 561 U.S. 1, 26-
       27 (2010) (explaining that under intermediate scrutiny, “a ‘content-neutral regulation

                                               23
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 24 of 34




And without any details as to how OFAC intends to implement a licensing

scheme for this sanctions regime, the Court cannot conclude, as Defendants

suggest (see Def. Opp. 20), that such a scheme likely provides an adequate

safety valve. See City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 764

(1988) (stating that the Government may not condition speech “on obtaining a

license or permit from a government official in that official’s boundless

discretion”).

      It may be the case that the additional implementing regulations

Defendants say are forthcoming could mitigate these concerns by, for example,

providing narrowing constructions of certain terms. But on the current record,

the Court agrees with Plaintiffs that the Executive Order and the Regulations

are not narrowly tailored, and hence Plaintiffs are likely to succeed on their

First Amendment challenge.

      3.        Plaintiffs Are Unlikely to Succeed on Their Fifth Amendment
                Claim

      In their second claim, Plaintiffs allege that the Executive Order and the

Regulations violate Plaintiffs’ Fifth Amendment rights because the terms

“materially assisted,” “material … support,” and “services to or in support of,”

provide no notice to Plaintiffs as to what acts are prohibited, while the term

“foreign person” provides no notice to Plaintiffs as to whether they could be

subject to designation. (See Compl. ¶¶ 125-27; see also Pl. Br. 15). These



      will be sustained under the First Amendment if it advances important governmental
      interests unrelated to the suppression of free speech and does not burden substantially
      more speech than necessary to further those interests.’” (emphasis added) (quoting
      Turner Broad. Sys., Inc. v. FCC, 520 U.S. 180, 189 (1997)).

                                              24
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 25 of 34




vague terms, Plaintiffs argue, permit arbitrary enforcement of the Executive

Order in violation of the constitutional guarantee of Due Process. (See Compl.

¶¶ 125-26). Defendants respond that the terms in dispute all “appear in the

parts of the EO that establish criteria for who may be designated, not

proscriptions on any activities of non-designated persons such as Plaintiffs.”

(Def. Opp. 19). Thus, “Plaintiffs need not guess at the meaning of these terms

in the EO, because they do not directly regulate their conduct.” (Id.).

      As discussed previously, the Court has determined that Plaintiffs are

unlikely to succeed on their claim that they face an imminent threat of

designation. In consequence, they are similarly unlikely to establish standing

to challenge as unconstitutionally vague those terms that apply only to the

designation process, because Plaintiffs are not injured by the alleged

vagueness. This applies to all four of the terms Plaintiffs contest: “foreign

person,” “materially assisted,” “material … support,” and “services to or in

support of.” See Executive Order § 1(a)(i). 8 Consequently, the Court agrees

with Defendants that Plaintiffs’ vagueness challenge is unlikely to succeed.

      4.     Plaintiffs’ Ultra Vires Claim Is Not Ripe

      Plaintiffs’ third claim is that the Executive Order and the Regulations are

ultra vires because they exceed the authority granted to the President under



8     This is to be distinguished from, for example, those terms that concern what conduct
      may be subject to IEEPA penalties. See, e.g., Executive Order § 3 (“The prohibitions in
      section 1(a) of this order include … provision of … services by, to, or for the benefit of
      any person [designated pursuant to section 1(a)].” (emphasis added)); 31 C.F.R.
      § 520.310 (including within the terms “property” and “property interests” “services of
      any nature whatsoever” (emphasis added)). Plaintiffs do not raise a Fifth Amendment
      challenge to these terms or any others outside the section 1(a) criteria.

                                                25
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 26 of 34




IEEPA by failing to incorporate IEEPA’s “informational materials” exception.

(See Compl. ¶¶ 131-32; Pl. Br. 22-23). Defendants respond that Plaintiffs lack

a private right of action to challenge whether the Executive Order and the

Regulations are consistent with IEEPA’s authorizations and constraints, and

that, in any event, there is no disconnect between IEEPA and the Order and

the Regulations. (See Def. Opp. 22-23). Plaintiffs reply that they possess an

equitable right of action to enjoin ultra vires conduct by executive officials; that

even if they do not, the Regulations, issued by OFAC, still should be found to

violate the APA; and that the failure to recognize explicitly, in either the Order

or the Regulations, IEEPA’s “informational materials” exception indicates that

the President and OFAC improperly disregarded this exception. (See Pl.

Reply 9-10). As it turns out, however, this claim is not ripe.

             a.    Availability of Equitable Relief

      While IEEPA does not contain an express private right of action for those

against whom it is enforced to challenge that enforcement, it includes a section

regarding the President’s authorities and constraints on those authorities that

does appear to assume that judicial review will be available. See 50 U.S.C.

§ 1702. Specifically, subsection (c), which concerns the handling of classified

information related to IEEPA determinations, begins, “In any judicial review of

a determination made under this section… .” Id. § 1702(c). If Congress did not

expect there to be an equitable mechanism for judicial review of the executive

branch’s exercise of authority under section 1702, this would be peculiar

language to include. Furthermore, there is a “long history of judicial review of


                                          26
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 27 of 34




illegal executive action,” arising out of English courts of equity. Armstrong v.

Exceptional Child Ctr., Inc., 575 U.S. 320, 327 (2015). “When an executive acts

ultra vires, courts are normally available to reestablish the limits on his

authority.” Chamber of Commerce of U.S. v. Reich, 74 F.3d 1322, 1328 (D.C.

Cir. 1996) (quoting Dart v. United States, 848 F.2d 217, 224 (D.C. Cir. 1988));

see also Am. Sch. of Magnetic Healing v. McAnnulty, 187 U.S. 94, 108 (1902)

(“The acts of all [executive branch] officers must be justified by some law, and

in case an official violates the law to the injury of an individual the courts

generally have jurisdiction to grant relief.”). Thus, the Court may review the

challenged Executive Order and the Regulations for their compliance with the

statute that purportedly authorizes their issuance.

      Next, Defendants argue that “Plaintiffs cannot obtain relief against the

President for his actions in connection with the EO” because “[f]ederal courts

have ‘no jurisdiction … to enjoin the President in the performance of his official

duties.’” (Def. Opp. 22 (quoting Mississippi v. Johnson, 71 U.S. 475, 501

(1866))). To be sure, the absolutism of Mississippi v. Johnson has been

undercut somewhat in the years since, see Franklin v. Massachusetts, 505 U.S.

788, 802 (1992) (plurality opinion) (stating that the Supreme Court has “left

open the question whether the President might be subject to judicial

injunction” under certain narrow circumstances), but prudence dictates

avoiding the question whether injunctive relief may be awarded against the

President in this case. See id. (describing the district court’s grant of injunctive

relief against the President as an “extraordinary” step that “should have raised


                                          27
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 28 of 34




judicial eyebrows”). Answering that question is unnecessary because “[r]eview

of the legality of Presidential action can ordinarily be obtained in a suit seeking

to enjoin the officers who attempt to enforce the President’s directive.” Id. at

815 (Scalia, J., concurring in part and concurring in the judgment); see also

Reich, 74 F.3d at 1328 (“Even if the Secretary were acting at the behest of the

President, this does not leave the courts without power to review the legality of

the action, for courts have power to compel subordinate executive officials to

disobey illegal Presidential commands.” (internal quotation marks omitted)

(quoting Soucie v. David, 448 F.2d 1067, 1072 n.12 (D.C. Cir. 1971))). Here,

the operative decisions that pose a threat to Plaintiffs, i.e., the decision to

designate persons under section 1(a) of the Executive Order and the decision to

impose penalties under IEEPA for non-compliance, are delegated to agents of

the President — namely, the other individual Defendants — against whom

injunctive and declaratory relief is available. Therefore, Plaintiffs may

challenge the Executive Order and the Regulations as ultra vires and seek to

block their implementation by the subordinate official Defendants. 9

             b.      Applicability of the Informational Materials Exception

      Plaintiffs allege that the Executive Order and the Regulations run afoul of

IEEPA’s “informational materials” exception, which prohibits the President from

regulating or prohibiting, “directly or indirectly”:

             the importation from any country, or the exportation to
             any country, whether commercial or otherwise,

9     The Court declines Plaintiffs’ invitation to weigh in on the viability of Plaintiffs’ APA
      claim because Plaintiffs did not address the issue in their opening brief. (See Pl. Reply
      9 n.7).

                                               28
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 29 of 34




             regardless of format or medium of transmission, of any
             information or informational materials, including but not
             limited to, publications, films, posters, phonograph
             records, photographs, microfilms, microfiche, tapes,
             compact disks, CD ROMs, artworks, and news wire
             feeds.

50 U.S.C. § 1702(b)(3) (emphasis added). In Plaintiffs’ view, the Regulations’

reference to IEEPA’s “personal communications” exception but omission of the

“informational materials” exception “carries the implication that the Executive

Order and Regulations do not exempt the importation or exportation of

information or informational materials, as the statute requires.” (Pl. Br. 23

(citing Hardy v. N.Y.C. Health & Hosps. Corp., 164 F.3d 789, 795 (2d Cir.

1999)); see also Pl. Reply 10). And Plaintiffs contend that their speech is

covered by that exception “because it is informational in nature, exported to

the Netherlands, and transmitted telephonically or via the Internet.” (Pl.

Br. 23; see also Pl. Reply 10 (stating that section 1702(b)(2) “fully applies” to

“Plaintiffs’ advice, memoranda, and amicus briefs”)).

      Defendants respond that Plaintiffs’ ultra vires challenge fails because the

Executive Order expressly provides that it “shall be implemented consistent

with applicable law,” including IEEPA, and there is no reason to assume that it

is OFAC’s intention to prohibit conduct specifically exempted under IEEPA.

(See Def. Opp. 23). Cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534

U.S. 124, 143-44 (2001) (“[W]hen two statutes are capable of coexistence, it is

the duty of the courts, absent a clearly expressed congressional intention to the

contrary, to regard each as effective.”); Rattigan v. Holder, 689 F.3d 764, 770

(D.C. Cir. 2012) (applying the “coexistence” canon to an apparent conflict

                                          29
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 30 of 34




between a statute and an Executive Order). Additionally, Defendants say, even

if the omission potentially creates a problem with respect to materials covered

by the exception, the exception does not apply to Plaintiffs’ desired

contributions. (See Def. Opp. 24). Plaintiffs’ actions — the provision of

“education, training, advice, and other forms of assistance” to the ICC and the

Office of the Prosecutor — are “interactive services provided to a specific

recipient over a period of time, not the export of ‘standardized’ information or

informational materials in a ‘widely circulated’ fashion” to which the exception

applies. (Id.).

      Any attempt by OFAC to impose IEEPA penalties for conduct covered by

the “informational materials” exception plainly would be ultra vires. But, at

present, it is no more than speculation that OFAC intends to violate that

provision in its enforcement of the Executive Order. Defendants acknowledge

that IEEPA’s language is “clear” and that the Executive Order “‘shall be

implemented consistent with applicable law.’” (Def. Opp. 23 (quoting Executive

Order § 11(b))). Furthermore, it is an open question whether OFAC will adopt

the same narrow interpretation of “informational materials” as it has with

respect to other sanctions regimes. See, e.g., 50 C.F.R. § 560.210(c)(2) (in the

context of the Iranian sanctions regime, excluding from the exception, inter

alia, “information or informational materials not fully created and in existence

at the date of the transactions,” “business consulting services,” and “services to

market, produce or co-produce, create, or assist in the creation of information

or informational materials”). Accordingly, the question of the legal validity of


                                         30
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 31 of 34




that interpretation of the exception, or any other potential interpretation, and

its applicability to the conduct in which Plaintiffs wish to engage, is not now

properly before the Court.

C.    Irreparable Harm

      Plaintiffs argue that the Executive Order limits Plaintiffs’ speech by

subjecting them to enforcement under IEEPA, and thus causes irreparable

harm. (Pl. Br. 24). Defendants seemingly concede that irreparable harm is tied

up with the merits of the constitutional claims and do not contest it separately.

(See Def. Opp. 25 (“Plaintiffs’ argument that they have demonstrated

irreparable harm depends entirely on them demonstrating a clear likelihood of

success on the merits of their First Amendment claim which, for the reasons

discussed above, they cannot do.”)).

      As relevant here, given Plaintiffs’ likelihood of success on some of their

First Amendment claims, courts “presume[]” irreparable harm when a plaintiff

“alleges injury from a rule or regulation that directly limits speech.” Bronx

Household of Faith v. Bd. of Educ., 331 F.3d 342, 349-50 (2d Cir. 2003). See

also N.Y. Progress & Prot. PAC, 733 F.3d at 486 (“The loss of First Amendment

freedoms, even for minimal periods of time, unquestionably constitutes

irreparable injury.” (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality

opinion))); Evergreen Ass’n v. City of New York, 740 F.3d 233, 246 (2d Cir.

2014) (finding irreparable harm based on the fact that the challenged law

“compels Plaintiffs to make disclosures or face penalties”). Furthermore,

Plaintiffs have “establish[ed] an actual chilling effect.” Bronx Household, 331


                                         31
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 32 of 34




F.3d at 349. The prospect of enforcement under IEPPA has caused Plaintiffs

not to speak, and hence to forgo exercising their First Amendment rights. (See

Goldston Decl. ¶ 8; Amann Decl. ¶ 8; Sterio Decl. ¶ 8; deGuzman Decl. ¶ 9;

Rona Decl. ¶ 7). Thus, enjoining Defendants from enforcing IEEPA’s civil and

criminal penalties against Plaintiffs would eliminate this chill and prevent

irreparable harm. Accordingly, this factor weighs in favor of granting the

preliminary injunction.

D.    Balance of Equities and Public Interest

      Finally, the Court must “balance the competing claims of injury, consider

the effect on each party of the granting or withholding of the requested relief,

and pay particular regard to the public consequences in employing the

extraordinary remedy of preliminary relief.” 725 Eatery Corp. v. City of New

York, 408 F. Supp. 3d 424, 469 (S.D.N.Y. 2019) (internal alterations, quotation

marks, and citations omitted). Plaintiffs argue that, given their likelihood of

success on the merits of at least their First Amendment claim, they should

prevail because “[t]he Government does not have an interest in the enforcement

of an unconstitutional law.” (Pl. Br. 24 (quoting N.Y. Progress & Prot. PAC, 733

F.3d at 488)). Defendants respond that the balance of the equities and the

public interest weigh against a preliminary injunction because significant

national security and foreign policy interests are at stake and an injunction

would interfere with the President’s determination of how best to proceed. (See

Def. Opp. 25 (citing, inter alia, Holy Land Found. for Relief & Dev. v. Ashcroft,




                                          32
       Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 33 of 34




219 F. Supp. 2d 57, 84 (D.D.C. 2002); Milena Ship Mgmt. Co. v. Newcomb, 804

F. Supp. 846, 854 (E.D. La. 1992))).

      The Court is mindful of the Government’s interest in defending its foreign

policy prerogatives and maximizing the efficacy of its policy tools. Nevertheless,

“national-security concerns must not become a talisman used to ward off

inconvenient claims — a ‘label’ used to ‘cover a multitude of sins.’” Ziglar v.

Abbasi, 137 S. Ct. 1843, 1862 (2017) (quoting Mitchell v. Forsyth, 472 U.S.

511, 523 (1985)). For largely the same reasons discussed above in the analysis

of Plaintiffs’ First Amendment claims, the Court concludes that the proffered

national security justification for seeking to prevent and potentially punish

Plaintiffs’ speech is inadequate to overcome Plaintiffs’ and the public’s interest

in the protection of First Amendment rights. See N.Y. Progress & Prot. PAC,

733 F.3d at 488 (“[S]ecuring First Amendment rights is in the public interest.”).

Accordingly, the Court finds that the balance of equities tips in Plaintiffs’ favor.

                                  CONCLUSION

      For the reasons stated above, Plaintiffs’ Motion for a Preliminary

Injunction is GRANTED in part. Defendants are hereby enjoined from

enforcing IEEPA’s civil or criminal penalty provisions against Plaintiffs for

conduct specifically addressed in Plaintiff’s Complaint and in this Opinion and

Order, to the extent that such conduct is alleged to have been committed in

violation of Executive Order 13,928.

      The initial pretrial conference in this matter will take place on

February 4, 2021, at 10:00 a.m.


                                          33
         Case 1:20-cv-08121-KPF Document 56 Filed 01/04/21 Page 34 of 34




     SO ORDERED.

Dated:        January 4, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        34
